PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/412,259
Filing Date: 14 May 2019
Appellant(s): KONDO et al.



__________________
Tyler Drye
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/02/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A.	In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Dousen et al., Yoichi and Fujitomo et al. teach analogous devices and are in the same field of endeavors.  Yoichi discloses each of the wiring has a height which is gradually increased one after another toward one direction in the arrangement.  Therefore, the quantity of the wire can be controlled and the short circuit of the wire can be prevented (Yoichi, abstract).  Thus, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Dousen by having the plurality of wirings constituting the connecting portion being aligned in a loop shape in a same direction, and each height thereof being arranged such that each of the wiring has a height which is gradually increased one after another toward one direction in the arrangement, as taught by Yoichi, so as to provide a different application of the wiring structures and improve functional performance for device structure.


Regarding to Appellant’s argument that there is no specific suggestion or teaching in the 
references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).
		
	B.	Appellant argues that the rejection improperly fails to consider the claim as a whole. The examiner respectfully disagrees. The claims were properly considered and examined.  Appellant notes that the MPEP instructs 
In delineating the invention as a whole, we look not only to the subject matter which is literally recited in the claim in question... but also to those properties of the subject matter which are inherent in the subject matter and are disclosed in the specification

And Appellant further argues  
Appellant’s argues that the disclosure recognizes, as a problem to be solved, the
possibility that when the number of metal wirings in the power module is increased due to the diversification of the rating of the power module and a large current, the wiring interval narrows, and bubbles contained in the insulating sealing material are less likely to be released from the gap of the metal wiring. See, e.g., page 1, lines 11-25 of the present disclosure. For this reason, bubbles accumulate 

However, these features are not fully claimed, and would not have been considered inherent in the subject matter. MPEP 2111.01 II clearly states that it is improper to import claim limitations from the specification. The claimed subject matter does not include bubbles or void reduction, and it would not have been proper to import the features cited by applicant (see above) from the specification into the claims.  The bubbles and void reduction are not inherent features of the device.  Additionally, the examined claims are for a product and the cited features seem to apply to the process of fabrication, and hence would not have overcome the applied art, since the structure is obviated by Dousen, Yoichi and Fujitomo as detailed by the examiner in the rejection set forth in the Office action dated 03/08/2021. The remainder of the arguments similarly apply to features that are not claimed.

	
C.	In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                         
Conferees:
/KIMBERLY N RIZKALLAH/               Supervisory Patent Examiner, Art Unit 2894   

/HELAL A ALGAHAIM/              RQAS, OPQA                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.